DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams; Roger K. (US 20090164660 A1, hereafter called Abrams) and Doi; Tsunehisa (US 20150256446 A1, hereafter referred to as Doi).

Rejection of claims 1, 6 and 15:
.A server (Figures 1-3 in Abrams clearly suggests A server 100a), comprising: 
logical regions, a first portion of which is configured to store a first type of memory states and a second portion of which is configured to store a second type of memory states that is different than the first type of memory states (Figures 1-3 in Abrams clearly suggests logical regions embedded in RAM memory 168, a first portion comprising Application Programming Interface API 134 and Hypervisor 132 of which is configured to store a first type of memory states comprising system software that runs beneath the operating system layer allowing multiple operating systems to run on a host computer at the same time and a second portion comprising Logical Partitions LPARs 108a, 108b,…., 108n of which is configured to store a second type of memory states comprising user/customer specified logical partitions LPARs application software that is different than the first type of memory states comprising system software that runs beneath the operating system layer allowing multiple operating systems to run on a host computer at the same time); and 
means for migrating the second type of memory states from the server to a destination server (Figures 1-3 in Abrams clearly suggests a means for migrating the second type of memory states comprising user/customer specified logical partitions LPARs application software from the server 100a to a destination server 100d).
Figures 10 and paragraph [0119] on page 8 of Doi, in an analogous art, teaches the migration process includes the transfer of a current context in the memory and registers the source server to a destination server so that it is duplicated in a destination server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams with the teachings of Doi by including use of registers for storing memory states of application software.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of registers for storing memory states of application software would have provided a means for live migration from registers to a destination server (paragraph [0119] on page 8 of Doi).

Rejection of claims 2, 7 and 17:
Figures 1-3 and paragraphs [0039]-[0043] on pages 5-6 in Abrams identifies LPAR as critical to meeting customer requirements for cost and location.  Paragraph [0043] on pages 5-6 in Abrams teaches that destination server 100d has its own hypervisor; hence, it is not necessary to migrate the hypervisor on server 100a to the destination server 100d.  That is, the first portion comprising Application Programming Interface API 134 and Hypervisor 132 comprises unneeded/noncritical states that do not need to be migrated, where in the 2nd type of register states comprising user/customer specified logical partitions LPARs application software are crucial to meeting customer requirements and are critical for meeting customer requirements.

Rejection of claims 3, 8 and 16:
Figures 1-3 and paragraphs [0029] on pages 4 in Abrams teaches Migration Manager 102 of Figure 2 provides a set of computer program instructions for transferring a LPAR between an origination server 100a and a destination server 100d without extracting the first portion comprising Application Programming Interface API 134 and Hypervisor 132.

Rejection of claim 5:
Paragraph [0022] on page 3 of Abrams clearly suggests that Application Programming Interface API 122 in LPAR 108 is programming interface, which clearly suggests LPARs are part of a programmable device. 

Rejection of claims 13-14:
Paragraph [0021] on pages 2-3 and Figures 1-3 of Abrams clearly suggests that each server 100 is configured as a host computer comprising a host processor 156 and a separate programmable virtual processor 150 couple to the host processor 156.

Rejection of claim 18:
Figures 1-3 in Abrams clearly suggests wherein the 1st server 100a is configured to run a 1st application 110 and the method comprises after migrating in step 312 of Figure 3 from the 1st server 100a to the 2nd server 100d reconfiguring the 1st server to run a 2nd application.  Note: Figure 1 and paragraph [0037] on pages 4-5 of Abrams teaches that server 100a is located in data center 104a, which clearly suggests that server 100a is configured to maintain various LPAR that may have been migrated to the server 100a by a customer for developed by customer on server 100a.

Rejection of claim 19:
There are only 2 options in this case: 1) migrate while pending transactions are occurring; or, 2) migrate after completing all pending transactions. Both options are clearly encompassed by the Abrams patent and 1 of ordinary skill in the art would recognize that migrating after completing all pending transactions would provide an updated system at the destination server. 1 of ordinary skill in the art would also recognize that if migration started before completing all pending transactions, updated data would be required at the destination server to take in account transactions that occurred during migration.

Rejection of claim 20:
Figures 1-3 in Abrams clearly suggests that LPARs 108a, 108b,….,108n can be arranged in multiple sets, for example, {108a, 108b, 108c} and {108d, 108e,…,108n} so that the 2nd type of register states can be written to a third set of LPARs {108d, 108e,…,108n} as well as a 1st set of LPARs {108a, 108b, 108c}.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams; Roger K. (US 20090164660 A1, hereafter called Abrams), Doi; Tsunehisa (US 20150256446 A1, hereafter referred to as Doi) and Xia; Ming et al. (US 20160105378 A1, hereafter referred to as Xia).

Rejection of claims 4 and 9:
Xia, in an analogous art, teaches multiplexing circuit use during migration (paragraph [0033] on page 4 of Xia teaches Reconfigurable Optical Add Drop Multiplexer ROADM 112 for use in migrating data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Doi with the teachings of Xia by including use of extraction circuitry comprising a multiplexing circuit.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising a multiplexing circuit would have provided an extraction means using already available circuitry (paragraph [0033] on page 4 of Xia).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams; Roger K. (US 20090164660 A1, hereafter called Abrams), Doi; Tsunehisa (US 20150256446 A1, hereafter referred to as Doi) and Shimooka; Masaaki (US 20070150780 A1, hereafter referred to as Shimooka).

Rejection of claim 10:
Shimooka, in an analogous art, clearly suggests extraction of internal state data using scan chains (paragraph [0009] on page 1 of Shimooka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Doi with the teachings of Shimooka by including use of extraction circuitry comprising scan chains.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising scan chains would have provided an extraction means using already available circuitry (abstract of Shimooka).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams; Roger K. (US 20090164660 A1, hereafter called Abrams), Doi; Tsunehisa (US 20150256446 A1, hereafter referred to as Doi), Shimooka; Masaaki (US 20070150780 A1, hereafter referred to as Shimooka) and Abdel-Hafez, Khader S.  et al. (US 20040237015 A1, hereafter referred to as Abdel-Hafez).

Rejection of claim 11
Shimooka, in an analogous art, clearly suggests extraction of internal state data using scan chains (paragraph [0009] on page 1 of Shimooka).
Abdel-Hafez, in an analogous art, clearly suggests that scan chains are debug circuitry, also (abstract in Abdel-Hafez).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Doi with the teachings of Shimooka by including use of extraction circuitry comprising scan chains.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising scan chains would have provided an extraction means using already available circuitry (abstract of Shimooka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams, Doi and Shimooka with the teachings of Abdel-Hafez by including use of extraction circuitry comprising debug circuitry.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising debug circuitry would have provided an extraction means diagnosis (abstract of Abdel-Hafez).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams; Roger K. (US 20090164660 A1, hereafter called Abrams), Doi; Tsunehisa (US 20150256446 A1, hereafter referred to as Doi), Xia; Ming et al. (US 20160105378 A1, hereafter referred to as Xia) and Hein, Jerrell P.  et al. (US 20040232997 A1, hereafter referred to as Hein).

Rejection of claim 12:
Xia, in an analogous art, teaches multiplexing circuit use during migration (paragraph [0033] on page 4 of Xia teaches Reconfigurable Optical Add Drop Multiplexer ROADM 112 for use in migrating data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Doi with the teachings of Xia by including use of extraction circuitry comprising a multiplexing circuit.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising a multiplexing circuit would have provided an extraction means using already available circuitry (paragraph [0033] on page 4 of Xia).
Hein, in an analogous art, teaches the use of a finite state machine to implement a multiplexer (paragraph [0084] on pages 8-9 of Hein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams, Doi and Xia with the teachings of Hein by including use of extraction circuitry comprising a finite state machine.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of extraction circuitry comprising a finite state machine would have provided an implementation means for multiplexing data through a multiplexer (paragraph [0084] on pages 8-9 of Hein).

Cited Prior Arts
US 20160105378 A1 is directed to a circuit switching device for use in migrating data between geographically separated data centers; and, was used in a 103 rejection, above.
US 20150256446 A1 is directed to live migration process transfers of a current context in a memory and registers of a source server to a destination server in order to retain duplicated copies of the memory and registers; and, was used in a 103 rejection, above.
US 20090164660 A1 is directed to the migration of computing resources from one data center to another data center to meet customer requirements; and, was used in a 103 rejection, above.
US 20080235300 A1 is directed to a migration processing device comprising a migration management module, which registers migration management information; and, is a good teaching reference and potential 103 reference.
US 20070150780 A1  is directed to the use of scan chains for extracting internal state data; and, was used in a 103 rejection, above.
US 20040237015 A1 is directed to an apparatus for debugging diagnosing and/or yield improvement using scan chains; and, was used in a 103 rejection, above.
US 20040232997 A1 is directed to the use of finance state machine for implementing multiplexer control; and, was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112